DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 15 that Byun fails to teach or suggest “sending an indication to a network device…wherein the indication further includes a request for a discontinuous reception (DRX) cycle value associated with the PWS signal from the network device” as cited in amended claim 1.  The Examiner respectfully disagrees.
Even though the Applicant amends claim language in an attempt to overcome previous rejections.  However, Byun still reads on the currently amended claim because of the following reasons:
Byun expressly discloses in paragraph 0075 that the UE specifies the DRX cycle length via an attach request message or a TAU message.  This teaching of Byun reads on “an indication further includes a request for a DRX cycle value” of claim language because the attach request message of Byun reads on “the request” of claim language.  Furthermore, the attach request message of Byun includes a DRX cycle length, in which it reads on “a DRX cycle value” of claim language.  
While the Applicant agrees with the Examiner that Byun does disclose the UE provides the network device (eNB) with the DRX cycle value, but argues that this teaching of Byun does not read on “the UE sending a message to the network device that includes a request for the DRX cycle value from the network device,”  The Examiner notes that the fact that the UE in Byun sends the DRX cycle value to the network device. In turn, the network device uses this information in order to accept/reject and/or modify with a different DRX value, it means that the UE requests for the DRX value.  
The Applicant also argues that Siomina does not read on the added features.  Since the Examiner does not rely on Siomina for the teachings of the argued feature; this point of arguments is moot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 9-10, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (hereinafter “Byun”, US 2019/0387570) in view of Ryu et al. (hereinafter “Ryu”, US 2018/0324652).
Regarding claim 1, Byun discloses a method of wireless communication at a user equipment (UE), comprising: 
sending an indication, to a network device, that includes duration information signaling whether the UE is configured to receive a public warning system (PWS) signal within a duration (i.e., a UE transmits an Attach Request or a TAU message specifying a DRX cycle length as described in paragraph 0075.  Note: a paging procedure is used for a network to report a PWS in RRC_IDLE/RRC_CONNECTED as described in paragraph 0067), wherein the indication further includes a request for a discontinuous reception (DRX) cycle value associated with the PWS signal from the network device (i.e., the UE specifies the DRX cycle length via an attach request message as described in paragraph 0075).
Byun, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Ryu discloses a serving node relocating method in wireless communication system.  Ryu also discloses:  
receiving, from the network device, a configured DRX cycle value associated with the PWS signal based on the requested included in the indication (i.e., SGSN/MME rejects/accepts the UE request for extended idle mode DRX, and provides a DRX value based on the request as described in paragraph 0243); and 
receiving, from the network device, a paging signal corresponding to the PWS signal associated with the configured DRX cycle value (i.e., UE receives paging message as described in paragraph 0229). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to conserve the power. 
With further regard to claim 9, Ryu also discloses a UE (i.e., a UE as shown in Fig. 25) comprising a transceiver (i.e., transceiver 2535), a memory comprising instructions (i.e., flash memory ROM, SRAM 2530 comprising instructions as described in paragraphs 0524-0525), and at least one processor configured to execute the instructions (i.e., DSP/microprocessor 2510 as described in paragraphs 0524-0525)

Regarding claims 2, and 10, Byun, and Ryu disclose all limitations recited within claims as described above.  Byun also discloses wherein the indication further includes a capability signaling whether the UE is capable of receiving the PWS signal, the method further comprising determining the at least one of the capability or the duration information based on at least one of: a region in which the UE is located; or knowledge of the UE on whether an event prompting transmission of the PWS signal will occur (i.e., based on Tracking Area as described in paragraphs 0050 and 0075). 

Regarding claim 17, Byun discloses a method of wireless communication at a network device, comprising: 
receiving, from a user equipment (UE), an indication that includes duration information signaling whether the UE is configured to receive a public warning system (PWS) signal within a duration (i.e., a UE transmits an Attach Request or a TAU message specifying a DRX cycle length as described in paragraph 0075.  Note: a paging procedure is used for a network to report a PWS in RRC_IDLE/RRC_CONNECTED as described in paragraph 0067), wherein the indication further includes a request for a discontinuous reception (DRX) cycle value associated with the PWS signal from the network device (i.e., the UE specifies the DRX cycle length via an attach request message as described in paragraph 0075).
Byun, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Ryu discloses a serving node relocating method in wireless communication system.  Ryu also discloses:  
determining whether the UE is configured to receive the PWS signal within the duration based on the indication (i.e., rejecting or accepting the UE request for extended idle mode DRX as described in paragraph 0243);
configuring the DRX cycle value for the PWS signal based on the determination and the request included in the indication (i.e., SGSN/MME rejects/accepts the UE request for extended idle mode DRX, and provides a DRX value based on the request as described in paragraph 0243); and
sending the configured DRX cycle value to the UE (i.e., SGSN/MME provides a DRX parameter as described in paragraph 0243); and
sending, to the UE, a paging signal corresponding to the PWS signal based on the configured DRX cycle value (i.e., UE receives paging message as described in paragraph 0229).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to conserve the power. 
With further regard to claim 24, Ryu also discloses a network device (i.e., a eNB/network node 2410 as shown in Fig. 24) comprising a transceiver (i.e., communication 2413), a memory comprising instructions (i.e., memory 2412 as described in paragraph 0523), and at least one processor configured to execute the instructions (i.e., processor 2411 as described in paragraph 0523). 


Claim 3, 11, 18-22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Ryu, and further in view of Siomina et al. (hereinafter “Siomina”, US 2021/0212153).
Regarding claims 3, and 11, Byun, and Ryu disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Siomina discloses methods of reliable paging transmission under eDRX.  Siomina also discloses wherein: 
sending the indication comprises sending via a non-access stratum (NAS) registration procedure or a capability update procedure (i.e., DRX is negotiated via NAS as described in paragraph 0019). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to specify the desired paging occasions to the network.   

Regarding claims 18, and 25, Byun, and Ryu disclose all limitations recited within claims as described above.  Ryu also discloses determining whether the UE is capable of receiving the PWS signal based on the indication (i.e., accepting or rejecting the UE request for extended idle mode DRX as described in paragraph 0243).  The combination of Byun, and Ryu, however, does not expressly disclose the remaining features of these claims.
In a similar endeavor, Siomina discloses methods of reliable paging transmission under eDRX.  Siomina also discloses wherein if the UE is at least one of capable of receiving the PWS signal or configured to receive the PWS signal within the duration: 
the configured DRX cycle value is a first DRX cycle value (i.e., default DRX value as shown in Fig. 1); and 
the sending of the configured DRX cycle value indicates to the UE that the UE is allowed to receive the paging signal based on a minimum one of the first DRX cycle value, a default DRX cycle value, or a radio access network (RAN) configured DRX cycle value (i.e., default DRX value sent by eNB 115 as shown in Fig. 1, and as described in paragraph 0009). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to specify the desired paging occasions to the network.   

Regarding claims 19, and 26, Byun, Ryu, and Siomina disclose all limitations recited within claims as described above.  Siomina also discloses wherein if the UE is not capable of receiving the PWS signal or is not configured to receive the PWS signal within the duration: 
the configured DRX cycle value is a second DRX cycle value (i.e., using UE specific DRX sent from MME 130 instead of default DRX as shown in Fig. 1, and as described in paragraph 0009); and 
the sending of the configured DRX cycle value indicates to the UE that the UE: 
is to receive the paging signal based on the second DRX cycle value (i.e., using UE specific DRX sent from MME 130 instead of default DRX as shown in Fig. 1, and as described in paragraph 0009). 

Regarding claims 20, and 27, Byun, Ryu, and Siomina disclose all limitations recited within claims as described above.  Ryu also discloses the indication further indicates information regarding PWS-capability or non-PWS-capability (i.e., the UE sending the request for extended idle mode DRX as described in paragraph 0243).  

Regarding claims 21, and 28, Byun, Ryu, and Siomina disclose all limitations recited within claims as described above.  Siomina also discloses wherein: 
the indication is received via a non-access stratum (NAS) registration procedure or a capability update procedure (i.e., DRX is negotiated via NAS as described in paragraph 0019). 

Regarding claims 22, and 29, Byun, Ryu, and Siomina disclose all limitations recited within claims as described above.  Ryu also discloses wherein: 
the determining whether the UE is capable of receiving the PWS signal includes determining that the UE monitors paging according to an established paging duration (i.e., accept or reject the requested DRX as described in paragraph 0243); and 
the sending the paging signal includes sending the paging signal to the UE for a paging duration at least as long as the established paging duration (i.e., the network sends paging information at a specific paging time per UE-specific paging DRX cycle as described in paragraph 0229). 


Claim 7-8, 15-16, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Ryu, and further in view of Shikari et al. (hereinafter “Shikari”, US 2021/0235252).
Regarding claims 7 and 15, Byun, and Ryu disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Shikari discloses a network assisted emergency monitoring.  Shikari also discloses wherein the reception of the paging signal comprises: 
deriving a paging repetition pattern over a period of time, wherein the period of time is equal to N configured DRX cycle values, where N is an integer greater than 1 (see Table 5, and paragraph 0072); and  
selectively waking to receive the paging signal based on the derived paging repetition pattern (i.e., monitoring for paging messages during the onDuration, and utilizing the sleep mode of based on the DRX cycle as described in paragraph 0019).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 8 and 16, Byun, and Ryu disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Shikari discloses a network assisted emergency monitoring.  Shikari also discloses wherein the paging signal includes a sequence number or an index of the PWS signal corresponding to the paging signal, the method further comprising: 
receiving the PWS signal based on the sequence number or the index (i.e., monitoring for paging messages during the onDuration, and utilizing the sleep mode of based on the DRX cycle as described in paragraph 0019).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 23, and 30, Byun, and Ryu disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Shikari discloses a network assisted emergency monitoring.  Shikari also discloses wherein the paging signal includes a sequence number or index of the PWS signal corresponding to the paging signal (see table 5 and paragraph 0072).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Allowable Subject Matter
Claims 4-5, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644